DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 1-2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer (US 4,346,584) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571).
  Regarding claim 1, Boehringer discloses (Fig. 2-3) a method of sampling steady state breathing air of a person, comprising:
providing a breathing tube (comprising mouthpiece 24 and tubular section 34) having a breathing opening (opening of mouthpiece 24 connected to user’s mouth), a circular atmospheric 
positioning the person's mouth about the breathing opening (see Fig. 2), and having the person breathe in and out through the breathing tube in a steady state manner (breathing in and out through respirator, see Fig. 2 and Col. 4 lines 14-25), such that breaths of the person pass with laminar flow through the breathing passageway: and 
using a sampling tube (sampler 32) coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway (see Fig. 3).
Boehringer discloses a breathing opening, but does not disclose the having an oval breathing opening. However, Carrier teaches (Fig. 1-14) a mouthpiece (90) having a breathing opening having an oval shape (paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing opening of Boehringer to be oval shaped, as taught by Carrier, for the purpose of providing a breathing opening having a shape adapted to fit around the patient’s mouth and around which the lips of the patient can be positioned comfortably so that the mouthpiece is maintained within the patient’s mouth (paragraph [0041] of Carrier).
Modified Boehringer does not disclose wherein the breathing passageway is tapered from the breathing opening to the atmospheric opening. However, Ku teaches (Fig. 1) a breathing passageway (109) tapered from a breathing opening (143) to an atmospheric opening (107) (paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing passageway of modified 
Regarding claim 2, modified Boehringer discloses the sampling tube is positioned within an elongated cylindrical portion of the breathing tube (sampling tube 32 is positioned within elongated cylindrical portion 34 of the breathing tube 24,34).
Regarding claim 5, modified Boehringer is silent that the breathing passageway has a normal cross-sectional airflow area is at least 1.0 cm2. However, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the normal cross sectional area of the breathing passageway of modified Boehringer to be at least 1.0 cm2 for the purpose of providing sufficient cross sectional area to maintain laminar flow of air to and from the patient, since discovering the optimum value involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, modified Boehringer discloses placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient (see Fig. 2 and Col. 4 lines 15-20 of Boehringer).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boehringer (US 4,346,584) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Ahmad (US 9,689,864).
 Regarding claim 3, modified Boehringer discloses passing air through breathing tube having a breathing passageway, but does not disclose passing air through a filter disposed within the passageway. However, Ahmad teaches (Fig. 15) a breathing tube (361) having a breathing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Boehringer to include passing air through a filter disposed within the passageway, as taught by Ahmad, for the purpose of protecting a user from cross-contamination (Col. 34 lines 1-5 of Ahmad).
 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boehringer (US 4,346,584) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Boussignac (US 9,138,556).
Regarding claim 4, modified Boehringer discloses passing air through a passageway, but does not disclose passing air through a valve disposed within the passageway. However, Boussignac teaches (Fig. 3) passing air through a valve (exhaust valve 21) disposed within the passageway (see Fig. 3 and Col. 4 lines 51-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Boehringer to include passing air through a valve disposed within the passageway, as taught by Boussignac, for the purpose of preventing overpressure of the air passageway by allowing overpressurized air to escape through the valve (Col. 4 lines 51-55 of Boussignac).

Claim 6-7  are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer (US 4,346,584) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Colman (US 2009/0137920)
Regarding claim 6, modified Boehringer discloses a sampling tube (sampling tube 32 of Boehringer), but does not disclose the step of coupling the sampling tube to a transport tube.
However, Colman teaches (Fig. 1-2B) coupling a sampling tube (110) to a transport tube 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Boehringer to include the step of coupling the sampling tube to a transport tube, as taught by Colman, for the purpose of allowing gas collected from the breathing passageway to be delivered to a gas analyzer to allow for monitoring of patient’s breathing (paragraph [0041] Colman).
 Regarding claim 7, modified Boehringer discloses coupling a monitor at an end of the transport tube (gas analyzer, paragraph [0041]).
 
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer (US 4,346,584) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Arsenault (US 2017/0347918) 
 Regarding claim 8, modified Boehringer discloses a breathing tube, but does not disclose using an identification chip coupled to the breathing tube to ascertain a number of times the breathing tube has been used.
However, Arsenault teaches (Fig. 1, 6-7) using an identification chip (RFID chip 75) coupled to the breathing tube (10) to ascertain a number of times the breathing tube has been used (paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Bohringer to 
Regarding claim 9, modified Boehringer discloses a breathing tube, but does not disclose using an identification chip coupled to the breathing tube to store patient ID and session results.
  However, Arsenault teaches (Fig. 1, 6-7) using an identification chip (RFID chip 75) coupled to the breathing tube (10) to store patient ID and session results (patient name and which test was performed, paragraphs [0049]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Boehringer to include using an identification chip coupled to the breathing tube to store patient ID and session results, as taught by Arsenault, for the purpose of providing recordkeeping of who used the device and for what purpose (paragraphs [0049]-[0050] of Arsenault).
 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alizoti (US 2018/0008789) discloses an oval shaped breathing opening.
Abraham-Fuchs (US 2011/0072883) discloses a breathing device that allows for bidirectional airflow.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785